Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED
MANAGEMENT AGREEMENT
by and between
CARE INVESTMENT TRUST INC.
And
CIT HEALTHCARE LLC
Dated as of January 15, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
SECTION 1. DEFINITIONS
    1    
SECTION 2. APPOINTMENT AND DUTIES OF THE MANAGER
    4    
SECTION 3. ADDITIONAL ACTIVITIES OF THE MANAGER
    10    
SECTION 4. BANK ACCOUNTS
    10    
SECTION 5. RECORDS; CONFIDENTIALITY
    10    
SECTION 6. COMPENSATION
    12    
SECTION 7. EXPENSES OF THE COMPANY
    14    
SECTION 8. LIMITS OF THE MANAGER’S RESPONSIBILITY
    17    
SECTION 9. NO JOINT VENTURE
    19    
SECTION 10. TERM; TERMINATION
    19    
SECTION 11. ASSIGNMENTS
    20    
SECTION 12. TERMINATION FOR CAUSE
    20    
SECTION 13. ACTION UPON TERMINATION
    22    
SECTION 14. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST
    22    
SECTION 15. REPRESENTATIONS AND WARRANTIES
    23    
SECTION 16. EFFECTIVE DATE; BUYOUT; RELEASE
    25    
SECTION 17. MISCELLANEOUS
    26    
EXHIBIT A. CONFLICTS OF INTEREST POLICY
    A-1    
EXHIBIT B. TERMINATION AGREEMENT
    B-1  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
EXHIBIT C. GENERAL MUTUAL RELEASE
    C-1    
SCHEDULE 1. EXISTING INVESTMENTS
    D-1  

-ii-



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as of January 15, 2010, by
and between Care Investment Trust Inc., a Maryland corporation (the “Company”)
and CIT Healthcare LLC, a Delaware limited liability company (or its permitted
assignees, the “Manager”).
W I T N E S S E T H:
     WHEREAS, on June 27, 2007, the Company retained the Manager to manage the
business and investment affairs of the Company and its Subsidiaries and to
perform services for the Company in the manner and on the terms set forth in
that certain Management Agreement dated June 27, 2007 (the “Original Management
Agreement”);
     WHEREAS, the Company and the Manager entered into Amendment No. 1 to the
Management Agreement, dated as of September 30, 2008 (the “First Amendment”);
     WHEREAS; the Company filed with the SEC a Preliminary Proxy Statement on
December 11, 2009, and a Definitive Proxy Statement on December 28, 2009 (the
“Proxy Statement”), pursuant to which the Board of Directors has called a
Special Meeting of Stockholders of the Company to take place Thursday,
January 28, 2010, at which the Company will seek approval from the stockholders
of the plan of liquidation that is described in and attached to the Proxy
Statement (the “Plan of Liquidation”); and
     WHEREAS, the Company and the Manager desire to further amend and restate
the Management Agreement as set forth herein, effective upon stockholder
approval of the Plan of Liquidation, in order to facilitate implementation of
the Plan of Liquidation.
     NOW THEREFORE, in consideration of the premises and agreements hereinafter
set forth, the parties hereto hereby agree as follows:
     Section 1. Definitions.
          (a) The following terms shall have the meanings set forth in this
Section 1(a):
     “Adjusted Amount” has the meaning set forth in Section 6(a)(iii) hereof.
     “Affiliate” means, with respect to any Person (i) any other Person directly
or indirectly controlling, controlled by, or under common control with such
Person, (ii) any executive officer or general partner of such Person, and
(iii) any legal entity for which such Person acts as an executive officer or
general partner.
     “Agreement” means this Amended and Restated Management Agreement, dated as
of January 15, 2010, as amended, supplemented or otherwise modified from time to
time.
     “Aggregate Distributable Cash” has the meaning set forth in Section 6(d)
hereof.
     “Base Management Fee” has the meaning set forth in Section 6(a) hereof.
     “Board of Directors” means the board of directors of the Company.

1



--------------------------------------------------------------------------------



 



     “Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
     “Buyout Payment” has the meaning set forth in Section 16(b) hereof.
     “Change in Control of the Manager” shall be deemed to have occurred: (a) if
any Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act, or any successor provision), including any group for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than CIT Group Inc. (“CIT
Group”) or an Affiliate of CIT Group, in a single transaction or in a related
series of transactions, becomes the beneficial owner, directly or indirectly, of
securities of the Manager representing more than 50% of the aggregate voting
power of all classes of the Manager’s then outstanding voting securities
(provided, however, no change in the ownership of CIT Group shall be deemed to
be a “Change of Control” for purposes of this Agreement) or (b) upon approval by
all requisite parties of (i) a plan of merger, consolidation, share exchange,
business combination or similar transaction between the Manager and an entity
(other than an Affiliate of the Manager that executes this Agreement and agrees
to bound by the provisions hereof), or (ii) the execution of a binding proposal
or agreement with respect to the sale, lease, transfer, exchange or other
disposal of all, or substantially all, of the Manager’s assets to an entity
(other than an Affiliate of the Manager in accordance with Section 11(a)).
     “Claim” has the meaning set forth in Section 8(c) hereof.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Stock” means the common stock, par value $0.001, of the Company.
     “Company Indemnified Party” has meaning set forth in Section 8(b) hereof.
     “Company Permitted Disclosure Parties” has the meaning set forth in Section
5(b) hereof.
     “Company Termination Date” has the meaning set forth in Section 10(b)
hereof.
     “Company Termination Notice” has the meaning set forth in Section 10(c)
hereof.
     “Conduct Policies” has the meaning set forth in Section 2(k) hereof.
     “Confidential Information” has the meaning set forth in Section 5(a)
hereof.
     “Conflicts of Interest Policy” means the conflicts of interests policy for
the Company with respect to the Manager, a copy of which is attached hereto as
Exhibit A, as the same may be amended, restated, modified, supplemented or
waived by the Manager and the Board of Directors as specified therein.
     “Early Termination Event” means when either one of the following shall have
occurred: (i) the aggregate book value of the Company’s assets (excluding cash
and cash equivalents) is $10,000,000 or less, as reasonably determined by the
Manager, or (ii) (x) ninety (90) days have

2



--------------------------------------------------------------------------------



 



elapsed since filing by the Company of a Form 15 with the SEC and (y) the
Company has sold or otherwise disposed of at least five of the six Existing
Investments.
     “Effective Date” means the effective date of this Agreement as set forth in
Section 16(a) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Investments” means the investments listed on Schedule 1 attached
hereto.
     “First Adjustment Date” has the meaning set forth in Section 6(a)(ii)
hereof.
     “Further Adjusted Amount” has the meaning set forth in Section 6(a)(iv)
hereof.
     “GAAP” means generally accepted accounting principles in effect in the
United States on the date such principles are applied.
     “Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership or the certificate of formation and operating agreement in the case
of a limited liability company, the trust instrument in the case of a trust, or
similar governing documents in each case as amended.
     “Incentive Fee” has the meaning set forth in Section 6(d) hereof.
     “Indemnified Party” has the meaning set forth in Section 8(b) hereof.
     “Independent Director” means a member of the Board of Directors who is
“independent” in accordance with the Company’s Governing Instruments and the
rules of the NYSE, if applicable, or such other securities exchange on which the
shares of Common Stock are listed.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Losses” has the meaning set forth in Section 8(a) hereof.
     “Management Fee Payment” has the meaning set forth in Section 6(c) hereof.
     “Manager Confidential Information” has meaning set forth in Section 5(b)
hereof.
     “Manager Indemnified Party” has the meaning set forth in Section 8(a)
hereof.
     “Manager Permitted Disclosure Parties” has the meaning set forth in Section
5(a) hereof.
     “Manager Termination Date” has the meaning set forth in Section 10(c)
hereof.
     “Manager Termination Notice” has the meaning set forth in Section 10(c)
hereof.
     “NYSE” means the New York Stock Exchange, Inc.

3



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.
     “Plan of Liquidation” has the meaning set forth in the Recitals hereto.
     “REIT” means a “real estate investment trust” as defined under the Code.
     “Release” has the meaning set forth in Section 16(d) hereof and a copy of
which is attached hereto as Exhibit C.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Adjustment Date” has the meaning set forth in Section 6(a)(iii)
hereof.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company, and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.
     “Termination Agreement” has the meaning set forth in Section 16(c) hereof
and a copy of which is attached hereto as Exhibit B.
          (b) As used herein, accounting terms relating to the Company and its
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under GAAP.
          (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
include, includes and including shall be deemed to be followed by the phrase
“without limitation.”
     Section 2. Appointment and Duties of the Manager.
          (a) The Company hereby appoints the Manager to manage the investments
and day-to-day operations of the Company and its Subsidiaries, including
implementation of the Plan of Liquidation, subject at all times to the further
terms and conditions set forth in this Agreement and to the supervision and
direction of, and such further limitations or parameters as may be imposed from
time to time by, the Board of Directors. The Manager hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein,
provided that funds are made available by the Company for such purposes as set
forth in Section 7 hereof. In performing its duties hereunder, the Manager also
herby agrees to use its commercially

4



--------------------------------------------------------------------------------



 



reasonable efforts to comply, and to cause the personnel providing services to
the Company to comply, with the Conflicts of Interest Policy. The appointment of
the Manager shall be exclusive to the Manager, except to the extent that the
Manager elects, in its sole and absolute discretion, in accordance with the
terms of this Agreement, to cause the duties of the Manager as set forth herein
to be provided by third parties.
          (b) The Manager, in its capacity as manager of the investments and the
day-to-day operations of the Company, including implementation of the Plan of
Liquidation, at all times will be subject to the supervision and direction of
the Board of Directors and will have only such functions and authority as the
Board of Directors may delegate to it, including the functions and authority
identified herein and delegated to the Manager hereby. The Manager will be
responsible for the day-to-day operations of the Company, including in
connection with implementing the Plan of Liquidation, and will perform (or cause
to be performed) such services and activities relating thereto as may be
appropriate:
     (i) serving as the Company’s consultant with respect to the periodic review
of the Company’s portfolio and operations (including the Conflicts of Interest
Policy, any modifications to which shall be approved by a majority of the
Independent Directors) and other policies and recommendations with respect
thereto for approval by the Board of Directors;
     (ii) making available to the Company the Manager’s knowledge and experience
with respect to mortgage loans, real estate, real estate securities, other real
estate-related assets and non-real estate related assets and real estate
operating companies in the healthcare industry and otherwise;
     (iii) serving as the Company’s consultant with respect to monitoring and
disposition of the Company’s investments with a view to assisting the Company in
its objective of maintaining the value of such investments while such
investments are held by the Company and maximizing the proceeds of any sales of
such investments at the time of their sale;
     (iv) serving as the Company’s consultant with respect to, and making
recommendations to the Company in connection with, all other decisions relating
to implementation of the Plan of Liquidation with a view to assisting the
Company in its objective of maximizing the value to shareholders from
implementation of the Plan of Liquidation;
     (v) with respect to any prospective sale, exchange or other disposition of
any investment by the Company, conducting negotiations on behalf of the Company
with real estate brokers, purchasers and their respective agents,
representatives and investment bankers and owners of privately and publicly held
real estate companies;
     (vi) providing the Company with portfolio management, asset servicing and
loan servicing, including enforcing rights, exercising remedies, granting
consents, and taking other actions on behalf of the Company in respect of the
Company’s investments;

5



--------------------------------------------------------------------------------



 



     (vii) conducting periodic on-site visits to properties to inspect the
physical condition of the properties and to evaluate the performance of a tenant
or operator of its duties;
     (viii) reviewing, analyzing and commenting upon the operating budgets,
capital budgets and leasing plans of properties;
     (ix) engaging and supervising, on behalf of the Company and at the
Company’s expense, independent contractors that provide real estate, investment
banking, mortgage brokerage, securities brokerage, appraisal, engineering,
environmental, seismic, insurance, legal, accounting, transfer agent, registrar,
leasing, master servicing, special servicing, due diligence and such other
services as may be required relating to the Company’s operations or investments;
     (x) coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
     (xi) providing executive and administrative personnel, office space and
office services required in rendering services to the Company;
     (xii) performing and supervising the performance of administrative
functions necessary in the management of the Company as may be agreed upon by
the Manager and the Board of Directors, including the services in respect of any
of the Company’s incentive plans, the collection of revenues and the payment of
the Company’s debts and obligations and maintenance of appropriate information
technology services to perform such administrative functions;
     (xiii) communicating on behalf of the Company with the holders of any
equity or debt securities of the Company as required to satisfy any reporting
and other requirements of any governmental bodies or agencies or trading
exchanges or markets and to maintain effective relations with such holders;
     (xiv) counseling the Company in connection with policy decisions to be made
by the Board of Directors;
     (xv) counseling the Company regarding the maintenance of its qualification
as a REIT and monitoring compliance with the various REIT qualification tests
and other rules set out in the Code and Treasury Regulations promulgated
thereunder;
     (xvi) counseling the Company regarding the maintenance of its exemption
from status as an investment company under the Investment Company Act and
monitoring compliance with the requirements for maintaining such exemption;
     (xvii) furnishing reports and statistical and economic research to the
Company regarding the activities and services performed for the Company or its
Subsidiaries, if any, by the Manager;

6



--------------------------------------------------------------------------------



 



     (xviii) monitoring the operating performance of the Company’s investments
and providing periodic reports with respect thereto to the Board of Directors,
including comparative information with respect to such operating performance and
budgeted or projected operating results;
     (xix) investing and re-investing any monies and securities of the Company
(including in short-term investments, payment of fees, costs and expenses, or
payments of dividends or distributions to stockholders and partners of the
Company) and advising the Company as to its capital structure;
     (xx) causing the Company to retain qualified accountants and legal counsel,
as applicable, to (i) assist in developing and maintaining appropriate
accounting procedures, compliance procedures and testing systems with respect to
financial reporting obligations and compliance with the provisions of the Code
applicable to REITs and, if applicable, taxable REIT subsidiaries and
(ii) conduct quarterly compliance reviews with respect thereto;
     (xxi) causing the Company to qualify to do business in all jurisdictions in
which such qualification is required and to obtain and maintain all appropriate
licenses;
     (xxii) assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act and the Securities Act or by
the NYSE;
     (xxiii) taking all necessary actions to enable the Company and its
Subsidiaries to make required tax filings and reports, including soliciting
stockholders for required information to the extent necessary under the Code and
Treasury Regulations applicable to REITs;
     (xxiv) handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, including
implementation of the Plan of Liquidation, other than with the Manager or its
Affiliates;
     (xxv) using commercially reasonable efforts to cause expenses incurred by
or on behalf of the Company to be commercially reasonable or commercially
customary and within any budgeted parameters or expense guidelines set by the
Board of Directors from time to time;
     (xxvi) performing such other services as may be required from time to time
for the management and other activities relating to the assets of the Company as
the Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and

7



--------------------------------------------------------------------------------



 



     (xxvii) using commercially reasonable efforts to cause the Company to
comply with all applicable laws.
          (c) The Manager may retain, for and on behalf, and at the sole cost
and expense, of the Company, such services of accountants, legal counsel,
appraisers, insurers (including title insurers), surveyors, engineering,
environmental and seismic consultants, insurance consultants and brokers, public
relations and marketing consultants, information technology consultants,
investment relations advisers, securities brokers, mortgage brokers, transfer
agents, registrars, financial printers, developers, investment banks, financial
advisors, internal audit service providers, banks and other lenders,
consultants, agents, contractors, vendors, advisors and others as the Manager
deems necessary or advisable in connection with the management and operations of
the Company. In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including
accountants, legal counsel and other professional service providers) hired by
the Manager at the Company’s sole cost and expense. The Manager shall use
commercially reasonable efforts to cause expenses incurred by or on behalf of
the Company to be commercially reasonable or commercially customary and within
any budgeted parameters or expense guidelines set by the Board of Directors from
time to time.
          (d) The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) would adversely affect the qualification of the
Company as a REIT under the Code or the Company’s status as an entity exempted
from investment company status under the Investment Company Act, or (ii) would
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or of any exchange on which the securities of the
Company may be listed or that would otherwise not be permitted by the Company’s
Governing Instruments. If the Manager is ordered to take any action by the Board
of Directors, the Manager shall promptly notify the Board of Directors if it is
the Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company, the Board of
Directors, or the Company’s stockholders for any act or omission by the Manager,
its directors, officers, stockholders or employees except as provided in
Section 8 of this Agreement.
          (e) The Company (including the Board of Directors) agrees to take all
actions reasonably required to permit and enable the Manager to carry out its
duties and obligations under this Agreement, including all steps reasonably
necessary to allow the Manager to file any filing required to be made under the
Securities Act, Exchange Act, NYSE, Code or other applicable law, rule or
regulation on behalf of the Company in a timely manner. The Company further
agrees to use commercially reasonable efforts to make available to the Manager
all resources, information and materials reasonably requested by the Manager to
enable the Manager to satisfy its obligations hereunder, including its
obligations to deliver financial statements and any other information or reports
with respect to the Company. If the Manager is not able to provide a service, or
in the reasonable judgment of the Manager it is not prudent to provide a
service, without the approval of the Board of Directors, as applicable, then the
Manager shall be excused from providing such service (and shall not be in breach
of this Agreement) until the applicable approval has been obtained.

8



--------------------------------------------------------------------------------



 



          (f) Reporting Requirements. (i) As frequently as the Manager may deem
reasonably necessary or advisable, or at the direction of the Board of
Directors, the Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, with respect to any investment, reports and other
information with respect to such investment as may be reasonably requested by
the Company.
     (ii) The Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, all reports, financial or otherwise, with respect
to the Company reasonably required by the Board of Directors in order for the
Company to comply with its Governing Instruments, or any other materials
required to be filed with any governmental body or agency, and shall prepare,
or, at the sole cost and expense of the Company, cause to be prepared, all
materials and data necessary to complete such reports and other materials,
including, if required under the Securities Exchange Act, NYSE rules, the Code
or other applicable law, rule or regulation or if otherwise requested by the
Board of Directors, an annual audit of the Company’s books of account by a
nationally recognized independent accounting firm.
     (iii) The Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s investments, portfolio
composition and characteristics, credit quality, performance and compliance with
the Conflicts of Interest Policy and other policies approved by the Board of
Directors.
          (g) Directors, officers, employees and agents of the Manager or
Affiliates of the Manager may serve as directors, officers, agents, nominees or
signatories for the Company, to the extent permitted by their Governing
Instruments, as from time to time amended, or by any resolutions duly adopted by
the Board of Directors pursuant to the Company’s Governing Instruments. When
executing documents or otherwise acting in such capacities for the Company, such
Persons shall indicate in what capacity they are executing on behalf of the
Company. Without limiting the foregoing, the Manager will provide the Company
with a management team, including a Chief Executive Officer, Chief Financial
Officer and Chief Investment Officer or similar positions, along with
appropriate support personnel to provide the management services to be provided
by the Manager to the Company hereunder, who shall devote such of their time to
the management of the Company as necessary and appropriate, commensurate with
the level of activity of the Company from time to time.
          (h) The Manager shall provide personnel for service on an investment
or similar type of committee.
          (i) The Manager shall maintain reasonable and customary “errors and
omissions” insurance coverage and other customary insurance coverage.
          (j) The Manager shall provide such internal audit, compliance and
control services as may be required for the Company to comply with applicable
law (including, if applicable, the Securities Act and Exchange Act), regulation
(including, if applicable, SEC regulations) and, if applicable, the rules and
requirements of the NYSE and as otherwise reasonably requested by the Company or
its Board of Directors from time to time.

9



--------------------------------------------------------------------------------



 



          (k) The Manager acknowledges receipt of the Company’s Code of Business
Conduct and Ethics, Policy on Insider Trading and Communications Policy
(collectively, the “Conduct Policies”) and agrees to require its employees who
provide services to the Company to comply with such Conduct Policies in the
performance of such services hereunder or such comparable policies as shall in
substance hold employees of the Manager to at least the standards of conduct set
forth in the Conduct Policies.
     Section 3. Additional Activities of the Manager. Except as provided in the
last sentence of this Section 3 and the Conflicts of Interest Policy, nothing in
this Agreement shall (i) prevent the Manager or any of its Affiliates, officers,
directors or employees, from engaging in other businesses or from rendering
services of any kind to any other Person or entity, whether or not the
investment objectives or policies of any such other Person or entity are similar
to those of the Company or (ii) in any way bind or restrict the Manager or any
of its Affiliates, officers, directors or employees from buying, selling or
trading any securities or commodities for their own accounts or for the account
of others for whom the Manager or any of its Affiliates, officers, directors or
employees may be acting. While information and recommendations supplied to the
Company shall, in the Manager’s reasonable and good faith judgment, be
appropriate under the circumstances and in light of the objectives and policies
of the Company, they may be different from the information and recommendations
supplied by the Manager or any Affiliate of the Manager to others. The Company
shall be entitled to equitable treatment under the circumstances in receiving
information, recommendations and any other services, but the Company recognizes
that it is not entitled to receive preferential treatment as compared with the
treatment given by the Manager or any Affiliate of the Manager to others. The
Company shall have the benefit of the Manager’s best judgment and effort in
rendering services hereunder and, in furtherance of the foregoing, the Manager
shall not undertake activities that, in its good faith judgment, will adversely
affect the performance of its obligations under this Agreement.
     Section 4. Bank Accounts. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary, and may collect and deposit into any such account or
accounts, and disburse funds from any such account or accounts, under such terms
and conditions as the Board of Directors may approve; and the Manager shall from
time to time render appropriate accountings of such collections and payments to
the Board of Directors and, upon request, to the auditors of the Company or any
Subsidiary.
     Section 5. Records; Confidentiality.
          (a) The Manager shall maintain appropriate books of accounts and
records relating to services performed hereunder, and such books of account and
records shall be accessible for inspection by representatives of the Company or
any Subsidiary at any time during normal business hours. The Manager shall keep
confidential any and all non-public information, written or oral, obtained by it
in connection with the services rendered hereunder (“Confidential Information”)
and shall not use Confidential Information except in furtherance of its duties
under this Agreement or disclose Confidential Information, in whole or in part,
to any Person other than (i) to its Affiliates, officers, directors, employees,
agents, representatives or advisors who need to know such Confidential
Information for the purpose of rendering services hereunder, (ii) to appraisers,
financing sources, advisors and others in the ordinary course of the Company’s

10



--------------------------------------------------------------------------------



 



business, (iii) to any potential purchaser of one or more of the Existing
Investments that executes a Confidentiality Agreement acceptable to the Company
((i), (ii) and (iii) collectively, “Manager Permitted Disclosure Parties”),
(iv) in connection with any governmental or regulatory filings of the Company or
disclosure or presentations to Company investors, (v) to governmental officials
having jurisdiction over the Company, (vi) as requested by law or legal process
to which the Manager or any Person to whom disclosure is permitted hereunder is
a party, or (vii) with the consent of the Company. The Manager agrees to inform
each of its Manager Permitted Disclosure Parties of the non-public nature of the
Confidential Information and to direct such Persons to treat such Confidential
Information in accordance with the terms hereof. Nothing herein shall prevent
the Manager from disclosing Confidential Information (i) upon the order of any
court or administrative agency, (ii) upon the request or demand of any
regulatory agency or authority, or pursuant to any applicable law or regulation,
(iii) to the extent reasonably required in connection with the exercise of any
remedy hereunder, or (iv) to its legal counsel or independent auditors;
provided, however that with respect to clauses (i) and (ii), it is agreed that
the Manager will provide the Company with prompt written notice of such order,
request or demand so that the Company may seek an appropriate protective order
and/or waive the Manager’s compliance with the provisions of this Agreement. If,
failing the entry of a protective order or the receipt of a waiver hereunder,
the Manager is, in the opinion of counsel, required to disclose Confidential
Information, the Manager may disclose only that portion of such information that
its counsel advises is legally required without liability hereunder; provided,
that the Manager agrees to exercise its best efforts to obtain reliable
assurance that confidential treatment will be accorded such information.
Notwithstanding anything herein to the contrary, each of the following shall be
deemed to be excluded from provisions hereof: any Confidential Information that
(A) is available to the public from a source other than the Manager, (B) is
released in writing by the Company to the public or to persons who are not under
similar obligation of confidentiality to the Company, or (C) is obtained by the
Manager from a third-party without breach by such third-party of an obligation
of confidence with respect to the Confidential Information disclosed.
          (b) The Company shall keep confidential any and all non-public
information regarding the Manager, written or oral, obtained by it in connection
with its relationship with the Manager (the “Manager Confidential Information”)
and shall not use such Manager Confidential Information except in furtherance of
the terms of this Agreement or disclose such Manager Confidential Information,
in whole or in part, to any Person other than (i) to its Affiliates, officers,
directors, agents, representatives or advisors who need to know such Manager
Confidential Information (collectively, “Company Permitted Disclosure Parties”),
(ii) as requested by law or legal process to which the Company or any Person to
whom disclosure is permitted hereunder is a party, or (iii) with the consent of
the Manager. The Company agrees to (i) inform each of its Company Permitted
Disclosure Parties of the non-public nature of the Manager Confidential
Information and to direct such Persons to treat such Manager Confidential
Information in accordance with the terms hereof and (ii) not disclose any
Manager Confidential Information to its Company Permitted Disclosure Parties
after the termination or expiration of this Agreement in accordance with
Section 10. Nothing herein shall prevent the Company from disclosing Manager
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or authority,
or pursuant to any applicable law or regulation, (iii) to the extent reasonably
required in connection with the exercise of any remedy hereunder, or (iv) to its
legal counsel or independent auditors; provided,

11



--------------------------------------------------------------------------------



 



however that with respect to clauses (i) and (ii), it is agreed that the Company
will provide the Manager with prompt written notice of such order, request or
demand so that the Manager may seek an appropriate protective order and/or waive
the Company’s compliance with the provisions of this Agreement. If, failing the
entry of a protective order or the receipt of a waiver hereunder, the Company
is, in the opinion of counsel, required to disclose Manager Confidential
Information, the Company may disclose only that portion of such information that
its counsel advises is legally required without liability hereunder; provided,
that the Company agrees to exercise its best efforts to obtain reliable
assurance that confidential treatment will be accorded such information.
Notwithstanding anything herein to the contrary, each of the following shall be
deemed to be excluded from provisions hereof: any Manager Confidential
Information that (A) is available to the public from a source other than the
Company, (B) is released in writing by the Manager to the public or to persons
who are not under similar obligation of confidentiality to the Manager, or (C)
is obtained by the Company from a third-party without breach by such third-party
of an obligation of confidence with respect to the Manager Confidential
Information disclosed. For the avoidance of doubt, information about the
systems, employees, policies, procedures and investment portfolio (other than
investments in which the Company and Manager have co-invested) of the Manager
shall be deemed to be included within the meaning of “Manager Confidential
Information” for purposes of the Company’s obligations pursuant to this
Section 5(b).
     (c) The provisions of this Section 5 shall survive the expiration or
earlier termination of this Agreement for a period of one year.
     Section 6. Compensation.
          (a) Base Management Fee. For the services rendered under this
Agreement, from the Effective Date until the expiration or earlier termination
of this Agreement in accordance with terms hereof, the Company shall pay to the
Manager a monthly fee (the “Base Management Fee”) equal to:
     (i) for the month of January 2010, the “Base Management Fee” as defined in
and in effect under the Original Management Agreement as amended by the First
Amendment;
     (ii) $125,000 from February 1, 2010 until the earlier of (x) June 30, 2010
and (y) consummation of the disposition of four of the Existing Investments
(such earlier date, the “First Adjustment Date”);
     (iii) $100,000 (the “Adjusted Amount”) from the First Adjustment Date until
the earlier of (x) December 31, 2010 and (y) consummation of the disposition of
five of the Existing Investments (such earlier date, the “Second Adjustment
Date”); and
     (iv) $75,000 (the “Further Adjusted Amount”) from the Second Adjustment
Date until the effective date of expiration or earlier termination of this
Agreement by either of the Company or the Manager in accordance with terms
hereof;
provided, however, that notwithstanding the foregoing, the Base Management Fee
shall remain at $125,000 per month until the later of: (A) ninety (90) days
after the filing by the Company of a

12



--------------------------------------------------------------------------------



 



Form 15 with the SEC; and (B) the date that the Company is no longer subject to
the reporting requirements of the Securities Exchange Act of 1934. In addition,
notwithstanding anything to the contrary contained herein, if at anytime during
the term of this Agreement, the Company again becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, the Base Management Fee
shall be adjusted back to $125,000 per month effective as of the time that such
reporting requirements become applicable until such time as such reporting
requirements are no longer applicable.
          (b) The parties acknowledge that the Base Management Fee is intended
to compensate the Manager for the costs and expenses of its executive officers
and employees (and certain related overhead not otherwise reimbursable under
Section 7 below) incurred in providing to the Company the advisory and
management services rendered under this Agreement.
          (c) The Base Management Fee shall be payable in arrears, in cash, in
monthly installments. To the extent that the amount of the Base Management Fee
changes at any time during a calendar month in accordance with Section 6(a),
each applicable amount of the Base Management Fee in effect during such month
shall be pro-rated based on the number of days during such month that such
amount was in effect. The Manager shall calculate each installment of Base
Management Fee, and deliver such calculation to the Board of Directors, within
fifteen (15) Business Days following the last day of each calendar month. The
Company shall pay the Manager each installment of the Base Management Fee (each,
a “Management Fee Payment”) within five (5) Business Days after the date of
delivery to the Board of Directors of such computations.
          (d) Incentive Fee. The Company shall pay the Manager an incentive fee
of $1,500,000 if (i) at any time prior to December 31, 2011, the aggregate cash
dividends paid to the Company’s stockholders since the Effective Date equal or
exceed $9.25 per share or (ii) as of December 31, 2011, the sum of (x) the
aggregate cash dividends paid to the Company’s stockholders since the Effective
Date and (y) the Company’s cash and cash equivalents on hand (after taking into
account reasonably foreseeable cash flows and expenses and other obligations of
the Company, including the incentive fee (collectively, the “Aggregate
Distributable Cash”) equals or exceeds $9.25 per share. In the event that the
Aggregate Distributable Cash would equal or exceed $9.25 per share but for the
impact of payment of a $1,500,000 incentive fee, then the Company shall pay the
Manager an incentive fee in such lesser amount as allows the Aggregate
Distributable Cash to equal $9.25 per share. The term “Incentive Fee” shall mean
any incentive fee payable pursuant to this Section 6(d). The Manager shall
calculate the Incentive Fee, if any, and deliver such calculation to the Board
of Directors, within fifteen (15) Business Days following the earlier of (i) the
date on which the Manager reasonably believes it is entitled to the Incentive
Fee and (ii) December 31, 2011. The Company shall pay the Manager the Incentive
Fee, if any, within five (5) Business Days after the date of delivery to the
Board of Directors of such computation.
          (e) Effect of Termination on Incentive Fee. The provisions of Section
6(d) shall survive any expiration or earlier termination of this Agreement;
provided however, that, notwithstanding anything herein to the contrary, (i) if
this Agreement is terminated by the Manager pursuant to Section 10(c) prior to
December 31, 2011, the Manager shall not be entitled

13



--------------------------------------------------------------------------------



 



to any Incentive Fee unless the sum of (x) the aggregate cash dividends paid to
the Company’s stockholders between the Effective Date and 90 days following the
Manager Termination Date and (y) the Company’s cash and cash equivalents on hand
as of the date that is 90 days following the Manager Termination Date (after
taking into account reasonably foreseeable cash flows and expenses and other
obligations of the Company including the Incentive Fee) equals or exceeds $9.25
per share, (ii) if this Agreement is terminated by the Company pursuant to
Section 12(a) or automatically terminates pursuant to Section 11(a), no
Incentive Fee shall be payable to the Manager and the provisions of Section 6(d)
shall be of no force or effect, (iii) if this Agreement is terminated by the
Company pursuant to Section 10(b) or by the Manager pursuant to Section 12(b) or
if this Agreement expires, the provisions of Section 6(d) shall continue in
effect following such termination or expiration in accordance with their terms.
     Section 7. Expenses of the Company.
          (a) The Manager shall be responsible for employment expenses of the
Manager’s employees (including the officers and directors of the Company who are
also employees of the Manager), including salaries, bonus and other wages,
payroll taxes and the cost of employee benefit plans of such personnel under the
Manager’s (or its Affiliates) employee benefit plans.
          (b) The Company shall pay all of its costs and expenses and shall
reimburse the Manager or its Affiliates for expenses of the Manager and its
Affiliates incurred on behalf of the Company, including in connection with
implementation of the Plan of Liquidation, excepting only those expenses that
are specifically the responsibility of the Manager pursuant to Section 7(a) of
this Agreement. Without limiting the generality of the foregoing, it is
specifically agreed that the following costs and expenses of the Company or any
Subsidiary shall be paid by the Company and shall not be paid by the Manager or
Affiliates of the Manager:
     (i) all costs and expenses associated with being a public company,
including filings with the SEC and the NYSE (and any other exchange or
over-the-counter market);
     (ii) all costs and expenses in connection with the disposition,
development, protection, maintenance, financing, administration and ownership of
the Company’s or any Subsidiary’s investment assets, including costs and
expenses incurred in contracting with third parties, including Affiliates of the
Manager, to provide such services, such as legal fees, accounting fees,
consulting fees, trustee fees, appraisal fees, insurance premiums, commitment
fees, brokerage fees, guaranty fees, ad valorem taxes, costs of foreclosure,
maintenance, repair and improvement of property and premiums for insurance on
property owned or leased by the Company or any Subsidiary;
     (iii) all legal, audit, accounting, consulting, underwriting, brokerage,
listing, filing, custodian, transfer agent, rating agency, registration and
other fees and charges, printing, engraving and other expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and stock exchange listing of the Company’s or any Subsidiary’s equity
securities or debt securities;

14



--------------------------------------------------------------------------------



 



     (iv) all costs and expenses in connection with legal, accounting, due
diligence, asset management, securitization, property management, leasing tasks
and other services that outside professionals or outside consultants perform on
behalf of the Company;
     (v) all expenses relating to communications to holders of equity securities
or debt securities issued by the Company or any Subsidiary and the other third
party services utilized in maintaining relations with holders of such securities
and in complying with the continuous reporting and other requirements of
governmental bodies or agencies (including the SEC) if applicable, including any
costs of computer services in connection with this function, the cost of
printing and mailing certificates for such securities and proxy solicitation
materials and reports to holders of the Company’s or any Subsidiary’s securities
and the cost of any reports to third parties required under any indenture to
which the Company or any Subsidiary is a party;
     (vi) all costs and expenses of money borrowed by the Company or its
Subsidiaries, if any, including principal, interest and the costs associated
with the establishment and maintenance of any credit facilities, warehouse
loans, repurchase facilities and other indebtedness of the Company and its
Subsidiaries, if any (including commitment fees, legal fees, closing and other
costs);
     (vii) all taxes and license fees applicable to the Company or any
Subsidiary, including interest and penalties thereon;
     (viii) all fees paid to and expenses of third-party advisors and
independent contractors, consultants, managers and other agents engaged by the
Company or any Subsidiary or by the Manager for the account of the Company or
any Subsidiary;
     (ix) all insurance costs incurred by the Company or any Subsidiary,
including any costs to obtain liability or other insurance to indemnify the
Manager and underwriters of any securities of the Company;
     (x) all costs and expenses relating to the acquisition of, and maintenance
and upgrades to, the Company’s portfolio accounting systems;
     (xi) all compensation and fees paid to directors of the Company or any
Subsidiary (excluding those directors who are also officers or employees of the
Manager), all expenses of directors of the Company or any Subsidiary (including
those directors who are also employees of the Manager), the cost of directors
and officers liability insurance and premiums for errors and omissions
insurance, and any other insurance deemed necessary or advisable by the Board of
Directors for the benefit of the Company and its directors and officers
(including those directors who are also employees of the Manager);
     (xii) all third-party legal, accounting and auditing fees and expenses and
other similar services relating to the Company’s or any Subsidiary’s operations
(including all quarterly and annual audit or tax fees and expenses);

15



--------------------------------------------------------------------------------



 



     (xiii) all third-party legal, expert and other fees and expenses relating
to any actions, proceedings, lawsuits, demands, causes of action and claims,
whether actual or threatened, made by or against the Company, or which the
Company is authorized or obligated to pay under applicable law or its Governing
Instruments or by the Board of Directors;
     (xiv) subject to Section 8 below, any judgment or settlement of pending or
threatened proceedings (whether civil, criminal or otherwise) against the
Company or any Subsidiary, or against any director or officer of the Company or
any Subsidiary in his capacity as such for which the Company or any Subsidiary
is required to indemnify such director or officer by any court or governmental
agency, or settlement of pending or threatened proceedings;
     (xv) all travel and related expenses of the Company’s directors and
officers and the Manager’s employees incurred in connection with attending
meetings of the Board of Directors or holders of securities of the Company or
any Subsidiary or performing other business activities that relate to the
Company or any Subsidiary, including travel and expenses incurred in connection
with the sale or other disposition of any investment of the Company; provided,
however, that the Company shall only be responsible for a proportionate share of
such expenses, as determined by the Manager in good faith, where such expenses
were not incurred solely for the benefit of the Company;
     (xvi) all expenses of organizing, modifying or dissolving the Company or
any Subsidiary and costs preparatory to entering into a business or activity, or
of winding up or disposing of a business activity of the Company or its
Subsidiaries, if any;
     (xvii) all expenses relating to payments of dividends or interest or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of holders of the securities of the Company or any
Subsidiary, including in connection with any dividend reinvestment plan;
     (xviii) all costs and expenses related to the design and maintenance of the
Company’s web site or sites and associated with any computer software, hardware
or information technology services that is used primarily for the Company;
     (xix) costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses; provided, however, that the Company
shall only be responsible for a proportionate share of such expenses, as
determined by the Manager in good faith, where such expenses were not incurred
solely for the benefit of the Company;
     (xx) all expenses incurred on behalf of the Company in connection with
servicing problem or delinquent loans, or special servicing;
     (xxi) the costs and expenses incurred with respect to administering the
Company’s incentive plans;

16



--------------------------------------------------------------------------------



 



     (xxii) all other expenses actually incurred by the Manager or its
Affiliates or their respective officers, employees, representatives or agents,
or any Affiliates thereof, which are reasonably necessary for the performance by
the Manager of its duties and functions under this Agreement (including any fees
or expenses relating to the Company’s compliance with all governmental and
regulatory matters);
     (xxiii) rent (including disaster recovery facilities costs and expenses),
telephone, utilities, office furniture, equipment, machinery and other office,
internal and overhead expenses of the Manager and its Affiliates required for
the Company’s operations; provided, however, that the Company shall only be
responsible for a proportionate share of such expenses, as determined by the
Manager in good faith, where such expenses were not incurred solely for the
benefit of the Company; and
     (xxiv) all other expenses of the Company or any Subsidiary relating to the
Company’s operations, including the costs and expenses of owning, protecting,
maintaining, developing and disposing of investments, that are not the
responsibility of the Manager under Section 8(a) of this Agreement.
          (c) Costs and expenses incurred by the Manager on behalf of the
Company shall be reimbursed monthly to the Manager. The Manager shall prepare a
written statement in reasonable detail documenting the costs and expenses of the
Company and those incurred by the Manager on behalf of the Company during each
month, and shall deliver such written statement to the Company within thirty
(30) days after the end of each month. The Company shall pay all amounts payable
to the Manager pursuant to this Section 7(c) within ten (10) days after the
receipt of the written statement without demand, deduction, offset or delay.
Cost and expense reimbursement to the Manager shall be subject to adjustment at
the end of each calendar year in connection with the annual audit of the
Company, if any. The Independent Directors shall, on an annual basis, review and
approve the allocation of shared expenses between the Company and the Manager.
The provisions of this Section 7 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.
     Section 8. Limits of the Manager’s Responsibility.
          (a) The Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder in good faith and shall not be
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendations of the Manager, including as set forth
in the Conflicts of Interest Policy. The Manager and its Affiliates, and the
directors, officers, employees and stockholders of the Manager and its
Affiliates, will not be liable to the Company, any Subsidiary of the Company,
the Board of Directors, or the Company’s stockholders for any acts or omissions
by the Manager, its officers, employees or its Affiliates, performed in
accordance with and pursuant to this Agreement or the Original Management
Agreement, except by reason of acts constituting bad faith, willful misconduct,
gross negligence or reckless disregard of their respective duties under this
Agreement. The Company shall, to the full extent lawful, reimburse, indemnify
and hold harmless the Manager, its Affiliates, and the directors, officers,
employees and stockholders of the Manager and its Affiliates (each, a “Manager
Indemnified Party”), of and from any and all

17



--------------------------------------------------------------------------------



 



expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees) (collectively
“Losses”), in respect of or arising from any acts or omissions of such Manager
Indemnified Party performed in good faith under this Agreement or the Original
Management Agreement and, in respect of any such Manager Indemnified Party, not
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of duties of such Manager Indemnified Party under this Agreement or
the Original Management Agreement.
          (b) The Manager shall, to the full extent lawful, reimburse, indemnify
and hold harmless the Company, and the directors, officers and stockholders of
the Company and each Person, if any, controlling the Company (each, a “Company
Indemnified Party”; a Manager Indemnified Party and a Company Indemnified Party
are each sometimes hereinafter referred to as an “Indemnified Party”) of and
from any and all Losses in respect of or arising from (i) any acts or omissions
of the Manager constituting bad faith, willful misconduct, gross negligence or
reckless disregard of duties of the Manager under this Agreement or the Original
Management Agreement or (ii) any claims by the Manager’s employees relating to
the terms and conditions of their employment by the Manager.
          (c) In case any such claim, suit, action or proceeding (a “Claim”) is
brought against any Indemnified Party in respect of which indemnification may be
sought by such Indemnified Party pursuant hereto, the Indemnified Party shall
give prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights to be indemnified pursuant to this Section
except to the extent the indemnifying party’s defense of such Claim is actually
prejudiced thereby. Upon receipt of such notice of Claim (together with such
documents and information from such Indemnified Party), the indemnifying party
shall, at its sole cost and expense, in good faith defend any such Claim with
counsel reasonably satisfactory to such Indemnified Party, which counsel may,
without limiting the rights of such Indemnified Party pursuant to the next
succeeding sentence of this Section, also represent the indemnifying party in
such investigation, action or proceeding. In the alternative, such Indemnified
Party may elect to conduct the defense of the Claim, if (i) such Indemnified
Party reasonably determines that the conduct of its defense by the indemnifying
party could be materially prejudicial to its interests, (ii) the indemnifying
party refuses to defend (or fails to give written notice to the Indemnified
Party within ten (10) days of receipt of a notice of Claim that the indemnifying
party assumes such defense), or (iii) the indemnifying party shall have failed,
in such Indemnified Party’s reasonable judgment, to defend the Claim in good
faith. The indemnifying party may settle any Claim against such Indemnified
Party without such Indemnified Party’s consent, provided (i) such settlement is
without any Losses whatsoever to such Indemnified Party, (ii) the settlement
does not include or require any admission of liability or culpability by such
Indemnified Party and (iii) the indemnifying party obtains an effective written
release of liability for such Indemnified Party from the party to the Claim with
whom such settlement is being made, which release must be reasonably acceptable
to such Indemnified Party, and a dismissal with prejudice with respect to all
claims made by the party against such Indemnified Party in connection with such
Claim. The applicable Indemnified Party shall

18



--------------------------------------------------------------------------------



 



reasonably cooperate with the indemnifying party, at the indemnifying party’s
sole cost and expense, in connection with the defense or settlement of any Claim
in accordance with the terms hereof. If such Indemnified Party is entitled
pursuant to this Section to elect to defend such Claim by counsel of its own
choosing and so elects, then the indemnifying party shall be responsible for any
good faith settlement of such Claim entered into by such Indemnified Party.
Except as provided in the immediately preceding sentence, no Indemnified Party
may pay or settle any Claim and seek reimbursement therefor under this Section.
          (d) The provisions of this Section 8 shall survive the expiration or
earlier termination of this Agreement.
     Section 9. No Joint Venture. The Company and the Manager are not partners
or joint venturers with each other and nothing herein shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them.
     Section 10. Term; Termination.
          (a) Term. This Agreement shall become effective on the Effective Date
and shall continue in operation, unless terminated in accordance with the terms
hereof, until December 31, 2011.
          (b) Termination by the Company. Notwithstanding any other provision of
this Agreement to the contrary, the Company may upon the vote of at least a
majority of the Independent Directors, initiate the termination of this
Agreement by providing written notice to the Manager as provided herein at any
time (the “Company Termination Notice”). The Company Termination Notice shall
set forth the date (the “Company Termination Date”), which date shall not be
less than sixty (60) days from the date that the Company delivers the Company
Termination Notice to the Manager, on which the Manager shall cease to provide
services under this Agreement and this Agreement shall terminate, and be of no
further force or effect, except as otherwise expressly set forth in Sections 5,
6, 7, 8, 10, 13, 14, 16 and 17, on the Company Termination Date.
          (c) Termination by the Manager. Notwithstanding any other provision of
this Agreement to the contrary, the Manager may initiate the termination of this
Agreement by providing written notice to the Company as provided herein at any
time (the “Manager Termination Notice”); provided, however, that the Manager may
not deliver a Manager Termination Notice prior to December 31, 2010, unless
there shall have occurred an Early Termination Event prior to such delivery. The
Manager Termination Notice shall set forth the date (the “Manager Termination
Date”) on which the Manager shall cease to provide services under this Agreement
and this Agreement shall terminate, which date shall be not less than one
hundred eighty (180) days from the date that the Manager delivers the Manager
Termination Notice to the Company if an Early Termination Event has not occurred
prior to delivery thereof and not less than one hundred twenty (120) days from
the date that the Manager delivers the Manager Termination Notice to the Company
if an Early Termination Event has occurred on or prior to the date of delivery
thereof. This Agreement shall terminate, and be of no further force or effect,
except as otherwise expressly set forth in Sections 5, 6, 7, 8, 10, 13, 14, 16
and 17, on the Manager Termination Date.

19



--------------------------------------------------------------------------------



 



          (d) In the event of expiration or termination of this Agreement
pursuant to this Section 10, the parties shall be without any further liability
or obligation of each other, except for such liabilities and obligations that
survive the expiration or termination of this Agreement as expressly set forth
herein. This Section 10 shall survive the expiration or termination of this
Agreement.
     Section 11. Assignments.
          (a) This Agreement shall terminate automatically without payment of
any unpaid Buyout Payments or Incentive Fee in the event of its assignment, in
whole or in part, by the Manager, unless such assignment is consented to in
writing by the Company with the consent of a majority of the Independent
Directors. Any such permitted assignment shall bind the assignee under this
Agreement in the same manner as the Manager is bound. In addition, the assignee
shall execute and deliver to the Company a counterpart of this Agreement naming
such assignee as the Manager. Notwithstanding the foregoing, the Manager may
(i) assign this Agreement to an Affiliate of the Manager that has the requisite
industry experience, knowledge and personnel to perform the Manager’s
obligations under this Agreement consistent with past practice without the
consent of the Company or a majority of the Independent Directors provided that
any such proposed Affiliate assignee executes and delivers to the Company a
counterpart to this Agreement that binds the assignee in the same manner as the
Manager is bound under this Agreement and names such Assignee as the Manager for
all purposes hereunder, and (ii) delegate to one or more of its Affiliates the
performance of any of its responsibilities hereunder so long as it remains
liable for any such Affiliate’s performance. Nothing contained in this Agreement
shall preclude any pledge, hypothecation or other transfer of any amounts
payable to the Manager under this Agreement.
          (b) The Company shall not assign this Agreement, in whole or in part,
unless such assignment is consented to in writing by the Manager. Any such
permitted assignment shall bind the assignee under this Agreement in the same
manner as the Company is bound. In addition, the assignee shall execute and
deliver to the Manager a counterpart of this Agreement.
     Section 12. Termination for Cause.
          (a) Termination of the Manager for Cause. At the option of the Company
and at any time during the term of this Agreement, this Agreement shall be and
become immediately terminated upon written notice of termination from the Board
of Directors to the Manager, without payment of any unpaid Incentive Fee or
Buyout Payments, if any of the following events shall occur, which shall be
determined by a majority of the Board of Directors (including a majority of the
Independent Directors):
     (i) the Manager shall commit any act of fraud, misappropriation of funds,
or embezzlement against the Company in its corporate capacity (as distinguished
from the acts of any employees of the Manager which are taken without the
complicity of the board of directors or executive officers of the Manager) or
shall be grossly negligent in the performance of its duties under this Agreement
(including such action or inaction by the Manager which materially impairs the
Company’s ability to conduct its business, but

20



--------------------------------------------------------------------------------



 



not including acts of any employees of the Manager which are taken without the
knowledge of the Board of Directors or any of the Manager’s executive officers);
     (ii) the Manager shall commit a material breach of any provision of this
Agreement (including the failure of the Manager to use commercially reasonable
efforts to comply with the Company’s Conflicts of Interest Policy); provided,
that such default has continued uncured for a period of sixty (60) days after
written notice thereof, which notice shall contain a request that the same be
remedied;
     (iii) (A) the Manager shall commence any case, proceeding or other action
(1) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Manager shall make a general assignment
for the benefit of its creditors; or (B) there shall be commenced against the
Manager any case, proceeding or other action of a nature referred to in clause
(A) above which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) remains undismissed, undischarged or unbonded
for a period of ninety (90) days; or (C) the Manager shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (A) or (B) above; or (D) the Manager shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;
     (iv) upon the conviction (including a plea of nolo contendere) of the
Manager of a felony or the entry of any order or consent decree by any state or
federal regulatory agency or authority, or the settlement by the Manager with
any such regulatory agency or authority, whether or not such order, consent
decree or settlement involves the admission or denial of liability, with respect
to or arising out of any regulatory proceeding where the subject matter of the
regulatory proceeding involves conduct of the Manager in the course of
conducting its business as contemplated by this Agreement;
     (v) upon a Change in Control of the Manager, provided that the Company
exercises its right to terminate this Agreement within the ninety (90) days
following such Change of Control; or
     (vi) upon the dissolution of the Manager.
If any of the events specified above shall occur, the Manager shall give prompt
written notice thereof to the Board of Directors.
          (b) Termination of the Company for Cause. This Agreement may be
terminated by the Manager upon written notice of such termination to the Board
of Directors in the event that the Company fails to pay any amounts payable to
the Manager hereunder within ten (10)

21



--------------------------------------------------------------------------------



 



Business Days after the Manager provides written notice of such failure to the
Board of Directors.
     Section 13. Action Upon Termination. From and after the effective date of
expiration or termination of this Agreement pursuant to Sections 10, 11, or 12
of this Agreement, the Manager shall not be entitled to compensation for further
services hereunder, but shall be paid:
          (a) all compensation under Section 6(a) and fees, costs and expenses
that are reimbursable under Section 7 of this Agreement, that have accrued to
the date of termination (as pro-rated if necessary), which compensation, fees,
costs and expenses shall be paid to the Manager no later than the date on which
such compensation, fees, costs and expenses would be due in accordance with
Section 6(a) and Section 7, but for the expiration or termination of this
Agreement;
          (b) Upon any such termination, the Manager shall forthwith:

  (1)   after deducting any accrued compensation, reimbursement for its
expenses, unpaid Buyout Payments to which it is then entitled and the Incentive
Fee to which it is then entitled, pay over to the Company or a Subsidiary all
money collected and held for the account of the Company or a Subsidiary pursuant
to this Agreement;     (2)   deliver to the Board of Directors a full
accounting, including a statement showing all payments collected by it and a
statement of all money held by it, covering the period following the date of the
last accounting furnished to the Board of Directors with respect to the Company
and any Subsidiaries; and     (3)   deliver to the Board of Directors all
property and documents of the Company and any Subsidiaries then in the custody
of the Manager.

This Section 13 shall survive the expiration or termination of this Agreement.
     Section 14. Release of Money or Other Property Upon Written Request. The
Manager agrees that any money or other property of the Company (which such term,
for the purposes of this Section, shall be deemed to include any and all of its
Subsidiaries, if any) held by the Manager shall be held by the Manager as
custodian for the Company, and the Manager’s records shall be appropriately and
clearly marked to reflect the ownership of such money or other property by the
Company. Upon the receipt by the Manager of a written request signed by a duly
authorized officer of the Company requesting the Manager to release to the
Company any money or other property then held by the Manager for the account of
the Company under this Agreement, the Manager shall release such money or other
property to the Company within a reasonable period of time, but in no event
later than ten (10) days following such request. Upon delivery of such money or
other property to the Company, the Manager shall not be liable to the Company,
the Board of Directors, or the Company’s stockholders or partners for any acts
or omissions by the Company in connection with the money or other property
released to the Company in accordance with this Section. The Company shall
indemnify the Manager, its

22



--------------------------------------------------------------------------------



 



directors, officers, stockholders, employees and agents against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever, which arise in connection with the Manager’s release of such
money or other property to the Company in accordance with the terms of this
Section 14. Indemnification pursuant to this provision shall be in addition to
any right of the Manager to indemnification under Section 8 of this Agreement
and shall survive the expiration or termination of this Agreement.
     Section 15. Representations and Warranties.
          (a) The Company hereby represents and warrants to the Manager as
follows:
     (i) The Company is duly organized, validly existing and in good standing
under the laws of Maryland, has the corporate power and authority and the legal
right to own and operate its assets, to lease any property it may operate as
lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company
and its Subsidiaries, if any, taken as a whole.
     (ii) The Company has the corporate power and authority and the legal right
to make, deliver and perform this Agreement and the other agreements attached
hereto as Exhibits (collectively, the “Transaction Documents”) and all
obligations required hereunder and thereunder and has taken all necessary
corporate action to authorize the Transaction Documents on the terms and
conditions hereof and thereof and the execution, delivery and performance of the
Transaction Documents and all obligations required hereunder. No consent of any
other Person, including stockholders and creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority, is
required by the Company in connection with the Transaction Documents or the
execution, delivery, performance, validity or enforceability of the Transaction
Documents and all obligations required hereunder and thereunder except for any
filings required under the Exchange Act or the rules of the NYSE. The
Transaction Documents have been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized officer of the
Company, and the Transaction Documents constitute, and each instrument or
document required hereunder and thereunder when executed and delivered hereunder
or thereunder will constitute, the legally valid and binding obligation of the
Company enforceable against the Company in accordance with its terms. The
Company has received the approval of the Independent Directors to enter into the
Transaction Documents and consummate the transactions contemplated herein and
therein.
     (iii) The execution, delivery and performance of the Transaction Documents
and the documents or instruments required hereunder and thereunder will not
violate any provision of any existing law or regulation binding on the Company,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on

23



--------------------------------------------------------------------------------



 



the Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien or any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
          (b) The Manager hereby represents and warrants to the Company as
follows:
     (i) The Manager is duly organized, validly existing and in good standing
under the laws of Delaware, has the limited liability company power and
authority and the legal right to own and operate its assets, to lease the
property it operates as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign limited liability company and in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except for
failures to be so qualified, authorized or licensed that could not in the
aggregate have a material adverse effect on the business operations, assets or
financial condition of the Manager.
     (ii) The Manager has the limited liability company power and authority and
the legal right to make, deliver and perform the Transaction Documents and all
obligations required hereunder and thereunder and has taken all necessary
limited liability company action to authorize the Transaction Documents on the
terms and conditions hereof and thereof and the execution, delivery and
performance of the Transaction Documents and all obligations required hereunder
and thereunder. No consent of any other Person, including members and creditors
of the Manager, and no license, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority, is required by the Manager in connection with the
Transaction Documents or the execution, delivery, performance, validity or
enforceability of the Transaction Documents and all obligations required
hereunder and thereunder. The Transaction Documents have been, and each
instrument or document required hereunder will be, executed and delivered by a
duly authorized officer of the Manager, and the Transaction Documents
constitute, and each instrument or document required hereunder and thereunder
when executed and delivered hereunder or thereunder will constitute, the legally
valid and binding obligation of the Manager enforceable against the Manager in
accordance with its terms.
     (iii) The execution, delivery and performance of the Transaction Documents
and the documents or instruments required hereunder and thereunder will not
violate any provision of any existing law or regulation binding on the Manager,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Manager, or the Governing Instruments of, or any
securities issued by the Manager or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Manager is a party or
by which the Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business

24



--------------------------------------------------------------------------------



 



operations, assets or financial condition of the Manager, and will not result
in, or require, the creation or imposition of any lien or any of its property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.
Section 16. Effective Date; Buyout; Release
          (a) Effective Date. This Agreement shall become effective upon
(i) approval of the Plan of Liquidation by the Company’s stockholders as
required by, and in accordance with, applicable law and the Company’s Governing
Instruments and (ii) the execution by the Company and the Manager of the Release
and the Termination Agreement (the date upon which this Agreement becomes
effective, the “Effective Date”).
          (b)Early Buyout. The Company agrees to pay the Manager the following
amounts (each, a “Buyout Payment”):
     (i) $2,500,000 on the Effective Date;
     (ii) $2,500,000 upon the earlier of: (A) April 1, 2010; and (B) the
effective date of termination of this Agreement by the Company pursuant to
Section 10(b) or the Manager pursuant to Section 12(b); and
     (iii) $2,500,000 upon the earlier of: (A) June 30, 2011; (B) the effective
date of termination of this Agreement by the Company pursuant to Section 10(b)
or the Manager pursuant to Section 12(b), and (C) the effective date of
termination of this Agreement by the Manager pursuant to, and in accordance
with, Section 10(c).
          For greater clarity, no unpaid Buyout Payment shall be payable to the
Manager in accordance with this Section 16(b) if prior to the applicable date
expressed above this Agreement shall have been terminated pursuant to Section 11
or Section 12(a).
          (c)Termination of the Mortgage Purchase Agreement. In consideration of
the Manager’s execution and delivery of this Agreement, (i) the Company agrees
to rescind all outstanding put notices under that certain Mortgage Purchase
Agreement, dated as of September 30, 2008, between the Company and the Manager
(the “Mortgage Purchase Agreement”), and (ii) the Company and the Manager agree
to terminate the Mortgage Purchase Agreement effective as of the Effective Date,
by executing that certain Termination Agreement attached hereto as Exhibit B
(the “Termination Agreement”).
          (d) Mutual Release. In consideration of the execution and delivery
this Agreement, each Party shall deliver to the other Party, on or prior to the
Effective Date, a release substantially in the form of Exhibit C attached hereto
(the “Release”).
          (e) This Section 16 shall survive the expiration or termination of
this Agreement.

25



--------------------------------------------------------------------------------



 



     Section 17. Miscellaneous.
          (a) Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered against receipt or upon actual
receipt of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 17):

     
The Company:
  Care Investment Trust Inc.
 
  c/o CIT Healthcare LLC
 
  505 Fifth Avenue
 
  New York, New York 10017 
 
  Attention: Chief Executive Officer
 
  Fax: (800) 576-3021 
 
   
with a copy to:
  McDermott Will & Emery LLP
 
  600 Thirteenth Street, NW
 
  Washington, DC 20005 
 
  Attention: Karen A. Dewis, Esq.
 
  Fax: (202) 756-8087 
 
   
The Manager:
  CIT Healthcare LLC
 
  505 Fifth Avenue
 
  New York, New York 10017 
 
  Attention: President
 
  Fax: (212) 771-9317 
 
   
with a copy to:
  CIT Healthcare LLC
 
  505 Fifth Avenue
 
  New York, New York 10017 
 
  Attention: Chief Counsel, Healthcare
 
  Fax: (212) 771-9520 
 
   
 
  and
 
   
 
  Vedder Price P.C.
 
  222 N. LaSalle Street, Suite 2400 
 
  Chicago, Illinois 60601 
 
  Attention: Michael A. Nemeroff, Esq.
 
  Fax: (312) 609-5005 

          (b) Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and assigns as
provided herein.

26



--------------------------------------------------------------------------------



 



          (c) No Third Party Beneficiaries. This Agreement is not intended to
confer upon any person other than the parties any rights or remedies.
          (d) Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
          (e) Amendments. Neither this Agreement nor any terms hereof may be
amended, supplemented, modified or waived except in an instrument in writing
executed by the parties hereto, which shall be approved by a majority of the
Independent Directors.
          (f) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN
SUCH COURT.
          (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
          (h) Survival of Representations and Warranties. All representations
and warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement.
          (i) No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

27



--------------------------------------------------------------------------------



 



          (j) Section Headings. The section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.
          (k) Counterparts. This Agreement may be executed by the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
          (l) Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          (m) This Section 17 shall survive the expiration or termination of
this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have executed this Amended
and Restated Management Agreement as of the date first written above.

              CARE INVESTMENT TRUST INC.
 
       
 
  By:   /s/ Salvatore (Torey) V. Riso Jr.
 
       
 
      Name: Salvatore (Torey) V. Riso Jr.
 
      Title:   Chief Executive Officer and President
 
            CIT HEALTHCARE LLC
 
       
 
  By:   /s/ Steven N. Warden
 
       
 
      Name: Steven N. Warden
 
      Title:   President

(Signature Page to Amended & Restated Management Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit A
CONFLICTS OF INTEREST POLICY
     Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in that certain Amended and Restated Management Agreement,
dated as of January 15, 2010, as may be amended from time to time (the
“Management Agreement”), by and between Care Investment Trust Inc. (the
“Company”) and CIT Healthcare LLC (the “Manager”).
     Special Provisions Relating to Co-Investments and Certain Shared Services:
     1. The Company shall not purchase from, or co-invest (i.e., co-originate or
co-purchase from an unaffiliated third party) with, the Manager unless (A) if
the co-investment is made on a pari passu basis, the economic terms (exclusive
of any administrative fees payable to the Manager as agent) shall be at least as
favorable to the Company as to the Manager and (B) if the co-investment results
in the Manager and the Company holding Debt Tranches (defined below) of
different priorities, the terms of the Company’s Debt Tranche (defined below)
comply with the following: (1) if purchased in the secondary market from an
unaffiliated third party, the Company’s investment shall be upon such terms as
are offered by such third party and (2) if purchased or part of a co-origination
with the Manager, (y) the Company’s investment shall, if there is one or more
third party participants in the Company’s Debt Tranche, be upon terms no less
favorable than the most favored third party participant in the Company’s Debt
Tranche and (z) the Company’s investment shall, if there are no other
participants in the Company’s Debt Tranche, be upon then current market terms
for similar investments purchased in arms length transactions as reasonably
determined by the Manager based upon third party bids received or published
market data; provided, however, in the event that third party bids or published
market data is not available to the Manager, the Company’s investment be
approved by a majority of the Independent Directors.
     2. In the event that (i) the Company shall invest in a loan (or portion of
a loan) that is secured (directly or indirectly) by the same underlying real
estate asset that secures a loan (or tranche or other portion of a loan) of a
different priority held by the Manager or (ii) the Manager or the Company holds
a preferred equity interest in a real estate asset that (directly or indirectly)
secures a loan in which the other party hereto has an interest (each such loan,
loan tranche or other loan portion, or preferred equity interest being a “Debt
Tranche”), then, if each of the Manager and the Company holds a majority of its
respective Debt Tranche, a majority of the Independent Directors may, upon the
occurrence of (i) a material default in respect of the Debt Tranche in which the
Company holds an interest (the “Company’s Debt Tranche”) or (ii) any request to
amend, modify or waive any material term of the Company’s Debt Tranche in order
to avoid a pending material default, retain a reputable independent third party
special servicer or adviser to advise the Board of Directors with respect to all
material rights, remedies, enforcement actions, amendments and requests for
waivers or consents in respect of the Company’s Debt Tranche, and the cost of
such servicer or adviser shall be deducted from any Base Management Fee payable
to the Manager in respect of the Company’s Debt Tranche, provided, however, that
such costs shall not exceed the lesser of the special servicer fee and the Base
Management Fee allocable to the Equity allocable to such loan.

A-1



--------------------------------------------------------------------------------



 



     3. The Company shall not invest (i) in any loan secured (directly or
indirectly) by a real estate asset in which the Manager has an equity interest
(other than preferred equity) or (ii) in any equity interest (other than
preferred equity) in any real estate asset which secures (directly or
indirectly) any loan held by the Manager.
     4. The legal department of the Manager shall provide legal services to the
Company such as advice as to corporate governance matters, regulatory
requirements, tax matters, litigation matters and such other matters as the
Company or the Board of Directors may from time to time reasonably request, and
in the provision of such legal services the Company, its officers and directors
shall, to the extent permitted by applicable law, be entitled to all
attorney-client privileges available under applicable law and all fiduciary
obligations owed by attorneys to their clients under applicable law.
Notwithstanding the foregoing, in order to mitigate possible conflicts of
interest, the Company shall retain separate external counsel (i) by action of
the Independent Directors, with respect to (1) any disputes between the Manager
and Company arising under this Agreement or any other agreement between the
Manager and Company, (2) any transaction of the kind described in Section 3 of
this Conflicts of Interest Policy, (3) any investment for which a majority of
the Independent Directors has retained a special servicer or adviser in
accordance with Section 4 of this Conflicts of Interest Policy, and (4) any
matter that a majority of the Independent Directors identifies as a situation
where the dual representation of the Company and the Manager presents an actual
or apparent conflict of interest; and (ii) at the option of the Manager, Company
or any Independent Director, with respect to any other matter.
     This Conflicts of Interest Policy may be amended, restated, modified,
supplemented or waived by the Manager and the Company (which approval must
include a majority of the Independent Directors) without the approval of the
Company’s stockholders.

A-2



--------------------------------------------------------------------------------



 



Exhibit B
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT (this “Termination Agreement” ) is executed and
delivered as of January 15, 2010 by and between Care Investment Trust, Inc., a
Maryland corporation (the “Company”), and CIT Healthcare LLC, a Delaware limited
liability company (the “Manager”; and together with the Company, collectively,
the “Parties” and each a “Party”). Capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement (as
defined below).
     WHEREAS, on June 27, 2007, the Company retained the Manager to manage the
business and investment affairs of the Company and its subsidiaries and to
perform services for the Company in the manner and on the terms set forth in
that certain Management Agreement dated June 27, 2007 (the “Management
Agreement”);
     WHEREAS, on September 30, 2008, the Company and the Manager entered into
Amendment No. 1 to the Management Agreement and concurrently entered into that
certain Mortgage Purchase Agreement between the Company, as seller, and the
Manager, as buyer (as amended, supplemented and modified from time to time, the
“Agreement”);
     WHEREAS, pursuant to and subject to the terms of the Agreement, the Company
had the right, but not the obligation, to cause the Manager to purchase Mortgage
Assets by delivering put notices to the Manager;
     WHEREAS, on January 15, 2010, the Company and the Manager further amended
and restated the Management Agreement as set forth in that certain Amended and
Restated Management Agreement (as amended, supplemented and modified from time
to time, the “Amended and Restated Management Agreement”), to be effective upon
stockholder approval of the Plan of Liquidation (as such term is defined in the
Amended and Restated Management Agreement) (the date upon which the Amended and
Restated Management Agreement becomes effective, the “Effective Date”);
     WHEREAS, pursuant to the Amended and Restated Management Agreement, in
consideration of the Manager’s execution and delivery of the Amended and
Restated Management Agreement, (i) the Company agreed to rescind all outstanding
put notices under the Agreement, and (ii) the Company and the Manager agreed to
terminate the Agreement effective as of the Effective Date by executing this
Termination Agreement; and
     WHEREAS, the Company and the Manager wish to terminate the Agreement upon
the terms and conditions set forth in this Termination Agreement and mutually
release each other from all claims each such Party may have against the other
pursuant thereto or in connection therewith.
     NOW THEREFORE, in consideration of the following covenants and agreements
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

B-1



--------------------------------------------------------------------------------



 



     1. Termination. The Company and the Manager hereby agree to terminate the
Agreement effective as of the Effective Date; provided, however that nothing in
this Termination Agreement shall be deemed to terminate, or otherwise modify,
supplement or affect, any assignment or other agreements or documents executed
or delivered between the Parties in connection with any sale or assignment of
Mortgage Assets pursuant to the Agreement (any such agreements or documents,
“Underlying Sale Documents”). Each of the Parties agrees that the Agreement
shall be deemed null and void as of the Effective Date and that any and all
rights and obligations of either Party arising out of or related to the
Agreement (other than rights and obligations arising out of or related to any
Underlying Sale Documents) , whether arising before or after the date hereof,
are hereby extinguished and terminated effective as of the Effective Date, such
that, subject to Section 2 below, from and after the Effective Date, neither
Party shall remain obligated or liable for any payment, claims, costs, expenses,
services or any other obligations that may or may have accrued or are due and
owing under the Agreement (other than any such payments, claims, costs,
expenses, services or other obligations arising out of or related to any
Underlying Sale Documents).
     2. Mutual Release. Effective as of the Effective Date, each Party hereto
hereby releases the other Party hereto and such Party’s stockholders, members,
directors, officers, employees, representatives, lenders, agents, successors and
assigns from any and all losses, liabilities, damages, lawsuits, actions, causes
of actions, debts, demands, obligations, suits in law or equity and claims of
any kind, whether known or unknown, actual or contingent, or which now exist or
might exist in the future, based on or attributable to any fact or matter
arising out of or relating to the Agreement other than claims arising out of a
Party’s failure to honor its obligations under this Termination Agreement and
other than any claims arising out of or related to any Underlying Sale
Documents. This general release extends to all claims under common law, statute,
regulation or ordinance.
     3. Further Assurances. The Company and the Manager agree to execute any and
all documents and writings and take such other actions that may be reasonably
necessary to effectuate the terms contained in this Termination Agreement.
     4. Entire Agreement. This Termination Agreement constitutes the entire
agreement between the Parties hereto with regard to the matters related to the
Agreement (other than any matters arising out of or related to any Underlying
Sale Documents), superseding all prior understandings and agreements whether
written or oral related thereto. This Termination Agreement may not be amended
or revised except by a writing signed by both of the Parties, which shall be
approved by a majority of the Independent Directors (as such term is defined in
the Amended and Restated Management Agreement).
     5. Representation of Counsel. Both Parties acknowledge that they have had
the advice and guidance of legal counsel and have jointly assisted in the
drafting of this Termination Agreement.
     6. No Admission of Liability. It is understood and agreed that nothing
contained herein shall be construed as an admission of liability on the part of
any of the Parties hereto.

B-2



--------------------------------------------------------------------------------



 



     7. Counterparts. This Termination Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. One or more counterparts of this
Termination Agreement may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.
     8. Severability. If any provision of this Termination Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Termination Agreement will remain in full force and effect.
Any provision of this Termination Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
     9. GOVERNING LAW. THIS TERMINATION AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE
FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS
TERMINATION AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE
LAYING OF VENUE IN SUCH COURT.
     10. WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS TERMINATION AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS TERMINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
TERMINATION AGREEMENT.
[SIGNATURE PAGE FOLLOWS]

B-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto have executed and delivered
this Termination Agreement as of the date first written above.

                          CARE INVESTMENT TRUST INC.

      CIT HEALTHCARE LLC
By:
          By:                                  

  Name: Salvatore (Torey) V. Riso Jr.           Name: Steven N. Warden        

  Its:      Chief Executive Officer and President           Its:      President
       

(Signature Page to Termination Agreement)

 



--------------------------------------------------------------------------------



 



Exhibit C
GENERAL MUTUAL RELEASE
     This General Mutual Release (this “Release”) is being executed and
delivered as of January 15, 2010, in accordance with Section 16(d) of that
certain Amended and Restated Management Agreement (as amended, supplemented and
modified from time to time, the “Amended and Restated Management Agreement”),
amending and restating that certain Management Agreement dated June 27, 2007, as
amended by Amendment No.1, dated as of September 30, 2008 (the “Original
Management Agreement”), in each case, by and between Care Investment Trust Inc.,
a Maryland corporation (the “Company”), and CIT Healthcare LLC, a Delaware
limited liability company (the “Manager”; and together with the Company,
collectively, the “Parties” and each a “Party”). Capitalized terms used in this
Release without definition have the respective meanings given to them in the
Amended and Restated Management Agreement.
     WHEREAS, in consideration of each Party’s agreement to execute and deliver
the Amended and Restated Management Agreement, each Party has agreed to deliver
to the other Party, on or prior to the Effective Date, this Release.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and intending to be legally bound,
the Parties hereby agrees as follows:
     1. General Release.
          (a) Effective as of the Effective Date, each Party hereto hereby
releases and forever discharges the other Party hereto and such Party’s
stockholders, members, directors, officers, employees, representatives, lenders,
agents, successors and assigns from any and all losses, liabilities, damages,
lawsuits, actions, causes of actions, debts, demands, obligations, suits in law
or equity and claims of any kind, whether known or unknown, actual or
contingent, or which now exist or might exist in the future, which such Party
now has, has ever had or may hereafter have against the other Party arising
prior to the Effective Date pursuant to or in connection with the Original
Management Agreement; provided, however, that nothing contained herein shall
operate to release (i) any rights, obligations, covenants, representations and
warranties of the Parties arising under, (A) the Amended and Restated Management
Agreement, including without limitation Section 8 of the Amended and Restated
Management Agreement, or (ii) any claims, causes of action or proceedings
against such Party related to fraudulent actions of such Party.
          (b) Each Party hereby irrevocably covenants to refrain from, directly
or indirectly, asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against the other Party
based upon any matter purported to be released hereby.
          (c) Without in any way limiting any of the rights and remedies
otherwise available to the other Party, each Party, severally and not jointly,
agrees to indemnify, defend and hold harmless the other Party from and against
any and all loss, liability, claim, damage

C-1



--------------------------------------------------------------------------------



 



(including incidental and consequential damages) or expense (including costs of
investigation and defense and reasonable attorney’s fees), whether or not
involving third party claims, arising directly or indirectly from or in
connection with (i) the assertion by or on behalf of such Party of any claim or
other matter purported to be released pursuant to this Release and (ii) the
assertion by any third party of any claim or demand against the other Party
which claim or demand arises directly or indirectly from, or in connection with,
any assertion by or on behalf of such Party against such third party of any
claims or other matters purported to be released pursuant to this Release.
     2. Miscellaneous.
          (a) Further Assurances. The Company and the Manager agree to execute
any and all documents and writings and take such other actions that may be
reasonably necessary to effectuate the terms contained in this Release.
          (b) Severability. If any provision of this Release is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Release will remain in full force and effect. Any provision of this Release
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.
          (c) GOVERNING LAW. THIS RELEASE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS RELEASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE
OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS RELEASE OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
          (d) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS RELEASE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS RELEASE OR THE TRANSACTIONS CONTEMPLATED BY THIS RELEASE.
          (e) Entire Agreement. This Release constitutes the entire agreement
between the Parties hereto with regard to the matters contained herein,
superseding all prior understandings and agreements whether written or oral
related thereto. This Release may not be amended or revised except by a writing
signed by both of the Parties, which shall be approved by a majority of the
Independent Directors.

C-2



--------------------------------------------------------------------------------



 



          (f) Representation of Counsel. Both Parties acknowledge that they have
had the advice and guidance of legal counsel and have jointly assisted in the
drafting of this Release.
          (g) No Admission of Liability. It is understood and agreed that
nothing contained herein shall be construed as an admission of liability on the
part of any of the Parties hereto.
          (h) Counterparts. This Release may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. One or more counterparts of this Release may be delivered
by facsimile, with the intention that delivery by such means shall have the same
effect as delivery of an original counterpart thereof.
[SIGNATURE PAGE FOLLOWS]

C-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned have execute and delivered this
Release as the date first above written.

                              CARE INVESTMENT TRUST INC.

      CIT HEALTHCARE LLC
By:
      By:                
 
                           
 
  Name: Salvatore (Torey) V. Riso Jr.           Name: Steven N. Warden          
 

  Its:      Chief Executive Officer and President           Its:      President
           

(Signature Page to General Mutual Release)

 



--------------------------------------------------------------------------------



 



Schedule 1
EXISTING INVESTMENTS
Bickford Senior Living Portfolio
Cambridge Medical Office Building Portfolio
Senior Management Concepts Senior Living Portfolio
Mortgage investment secured by Michigan Skilled Nursing Portfolio
Mortgage investment secured by Texas Skilled Nursing / Assisted Living Portfolio
Mortgage investment secured by Texas / Louisiana Skilled Nursing / Assisted
Living / Sr. Apartment Portfolio

D-1